PER CURIAM.
By this appeal Howard E. Rein and the other members of the Civil Service Board of the City of Pensacola, Florida seek review of a writ of mandamus entered by a Circuit Judge construing Chapter 63-1775 Laws of Florida, as amended, and commanding the members of said Civil Service Board “to review the circumstances of discharge of petitioner Charles H. Blanchard of the City of Pensacola, Florida, and certify to the Pension Board of the City of Pensacola, Florida, the eligibility of said petitioner for pension benefits for a pension to which his period of service entitled him, effective to the date of said petitioner’s discharge by the Civil Service Board.”
We do not here determine whether or not said act or any amendment thereto is retroactive in application. We do hold, however, that under the facts of this case mandamus does not lie, therefore the peremptory writ here appealed is reversed.
REVERSED.
BOYER, Acting C. J., and MILLS and ERVIN, JJ., concur.